By the Court.

Lumpkin, J.
delivering the opinion.
Are the securities on the unexpired bond liable for the escape of Horton from jail ?
The statute says to the debtor, give security that you will not go beyond the ten acres, and you shall not be confined within the four walls. He accepts the privilege and executes the requisite bond. He is seized by authority of law from another quarter and shut up in jail. Ought his bondsmen to be further responsible for his safe keeping ?
The liberty of the debtor is the consideration for (he bond, which fails as soon as he is committed to close confinement. To hold the bail liable after this, would be unreasonable. Deprive the debtor of the partial liberty secured to him in consequence of giving the bond, and the only object in giving it is defoaíed; while the prisoner had volition, he did comply with his undertaking. By the act of incarceration his status was changed, and was then an act between the Sheriff and himself, and no body else. . And shall Mierifl make his own neelect a canso of action asainst the securities ?
*314Is there a case known to the law, where securities are liable for the safe keeping of a prisoner, civil or criminal) who is legally confined within the four walls of the jail? We apprehend not.
Judgment reversed.